DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The references cited in the IDS have been considered by examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: CONTROLLING BACKLIGHT DEVICE BASED ON SCAN STATE OF A GATE DRIVING CIRCUIT AND DRIVING METHOD THEREOF.

112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitation “driving detection component” and “backlight control component” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “component” coupled with functional language “for detecting” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-18 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: first edge-triggered flip flop and second edge-triggered flip flop (driving detection component, see specification page 8); XNOR gate (backlight control component, see specification page 10).  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al (U.S. Patent Pub. No. 2015/0348474; already of record in IDS).

Regarding claim 1, Li discloses a backlight control device (22), comprising: 
a driving detection component (221) for detecting a scan state (i.e. acquiring scanning signals) of a gate driving circuit (12-1 to 12-4) of a display module (1) and output a detection signal (i.e. signal output from signal acquisition sub module 221 to driving sub module 222), (fig. 2, [0043 and 0049]); and 
(figs. 2-3, [0049]).

Regarding claims 7 and 13, please refer to claim 1 for details. 

Allowable Subject Matter
Claims 2-6, 8-12 and 14-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
Claim 2, Sakashita (U.S. Patent Pub. No. 2006/0232544) discloses a backlight on/off control unit comprises flip-flops BFF1 to BFF480 for outputting signals for instructing start of illumination of divided regions DA4, (fig. 9, [0121-0122]).
However, none of the prior art of record teaches alone or in combination the limitation “wherein the driving detection component comprises: a first edge-triggered flip flop for outputting a first trigger signal to the backlight control component when a trigger terminal receives a first stage scan signal input to a first stage shift register of the gate driving circuit; and a second edge-triggered flip flop for outputting a second trigger 

Claims 3-6 are dependent upon claim 2 and are allowed for the reason set forth above in claim 2. 

Claim 8 is similar to claim 2 and is allowed for the reason set forth above in claim 2.

Claims 9-12 are dependent upon claim 8 and are allowed for the reason set forth above in claim 8.

Claim 14 is similar to claim 2 and is allowed for the reason set forth above in claim 2.  

Claims 15-18 are dependent upon claim 14 and are allowed for the reason set forth above in claim 14. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Byun et al (U.S. Patent Pub. No. 2011/0012521) discloses a backlight unit with controlled power consumption and display apparatus having the same.

Takahashi et al (U.S. Patent Pub. No. 2014/0015870) discloses a display device, driving method thereof, and electronic device.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG D PHAM whose telephone number is (571)270-5573. The examiner can normally be reached Monday - Friday: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh D Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/LONG D PHAM/           Primary Examiner, Art Unit 2691